Mr. Justice Dibell delivered the opinion of the court. Abstract of the Decision. 1. Assignments, § 4*—when estates in expectancy may be assigned. Estates in expectancy may be assigned and assignments thereof will be enforced in equity when such estates become vested, and this is so though such expectancy is made contingent by the provisions of a will. 2. Bankruptcy, § 58*—what is effect of discharge. The discharge in bankruptcy of the assignor of an estate in expectancy, subsequent to the assignment, will not defeat the right of the assignee to enforce in equity the lien created by such assignment.